DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on October 23, 2020. Claims 1, 11, 15-20 have been amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paliakow et al. (US Patent No. 10,013,494) (hereinafter “Paliakow”) in view of Chan et al.(US Patent No. 8,151,194) ( hereinafter “Chan”).

(a) for a selected location area, receiving location tracking data from a plurality of mobile communication devices for a time interval (col. 3, lines 31-36, col. 4, lines 56-61),
 (b) for each mobile communication device providing the location tracking data for the time interval, determining a predominant snap-to-grid location reference point for the time interval (col. 6, lines 13-32, col. 8, lines 34-52),
 (c) for each mobile communication device providing the location tracking data for the time interval, storing the predominant snap-to-grid location reference point for the time interval in a location record for the mobile communication device in a snap-to-grid database (col. 8, lines 54-67), and 
(d) for each mobile communication device providing the location tracking data for the time interval, obtaining or updating profile data for a user identity associated with the mobile communication device (col. 12, lines 41-43; col. 13, lines 16-19; col. 14, lines 16-24).  
Paliakow does not explicitly teach, but Chan teaches providing situational awareness information by: receiving a selected map location and a selected time interval; identifying mobile communication devices associated with the map location during the selected time interval; retrieving demographic data for the mobile communication devices associated with the map location during the selected time interval: computing demographic statistics for the retrieving demographic data: 
As per claim 2, Paliakow further teaches continually incrementing the time interval and repeating steps (a) through (e) for the incremented time interval; and providing situational awareness for mobile communication devices represented in the snap-to-grid database by: Docket No. 4I05-1-061 23 receiving an insight analysis query identifying location and time period data for mobile communication devices represented in the snap-to-grid database, identifying snap-to-grid geographic reference points and time intervals responsive to the insight analysis query, identifying mobile communication devices responsive to the insight analysis query, identifying profile data for responsive mobile communication devices, generating an insight analysis displays reflecting member presence and profile statistics responsive to the insight analysis query, and presenting the insight analysis display (Figs 5-7; col. 3, lines 31-36; Fig. 15-16, col. 14, lines 37-50).  
As per claim 3, Paliakow further teaches the insight analysis identifies the user identity associated with a selected mobile communication device a selected time duration comprising a plurality of time increments; the insight analysis display presents 
As per claim 4, Chan further teaches wherein the insight analysis display further comprises demographic statistics for user identities associated with mobile communication devices responsive to the insight analysis query (Fig. 17). Docket No. 4I05-1-061 24  
As per claim 5, Paliakow further teaches the insight analysis identifies a selected snap-to-grid location reference point and a selected time duration comprising a plurality of time increments; the insight analysis display presents location statistics include a number of mobile communication devices located proximate to the snap-to-grid location reference points during each time increment in the time duration (Figs. 20-21, col. 15, lines 15-47).  
As per claim 6, Paliakow further teaches wherein the profile data comprises demographic data obtained from the mobile communication devices (Figs. 2 and 12, col. 13, lines 21-26).  
As per claim 7, Paliakow further teaches wherein the profile data comprises data obtained from a profile database (Fig. 2, col. 13, lines 6-15).  
As per claim 8, Paliakow further teaches wherein the profile data comprises demographic data obtained from social media files associated with the mobile communication devices (col. 5, lines 6-20, col. 6, lines 13-25).  
As per claim 9, Paliakow further teaches wherein the profile data comprises data obtained from an enrollment database (col. 4, lines 20-31).  

As per claim 11, Paliakow discloses a non-transitory computer storage medium comprising computer-executable instructions for causing a computer-controlled device to perform a method for handling location data associated with mobile communication devices, comprising: 
(a) for a selected location area, receiving location tracking data from a plurality of mobile communication devices for a time interval (col. 3, lines 31-36, col. 4, lines 56-61); 
(b) for each mobile communication device providing the location tracking data for the time interval, determining a predominant snap-to-grid location reference point for the time interval (col. 6, lines 13-32, col. 8, lines 34-52); 
(c) for each mobile communication device providing the location tracking data for the time interval, storing the predominant snap-to-grid location reference point for the time interval in a location record for the mobile communication device in a snap-to-grid database (col. 8, lines 54-67); 
(d) for each mobile communication device providing the location tracking data for the time interval, obtaining or updating profile data for a user identity associated with the mobile communication device (col. 12, lines 41-43; col. 13, lines 16-19; col. 14, lines 16-24); 
(e) for each mobile communication device providing the location tracking data for the time interval, storing or updating the profile data in association with the location record for the mobile communication device in the snap-to-grid database (col. 8, lines 
Paliakow does not explicitly teach, but Chan teaches providing situational awareness information by: receiving a selected map location and a selected time interval; identifying mobile communication devices associated with the map location during the selected time interval; retrieving demographic data for the mobile communication devices associated with the map location during the selected time interval; computing demographic statistics for the retrieving demographic data; and displaying on the display device a visual representation of the demographic statistics in combination with a representation of the selected time interval and a map section containing a representation of the selected map location (Fig. 13, Fig. 17, col. 13, lines 25-33; Fig. 7, col. 10, lines 1-31). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Paliakow to implement the above steps as taught by Chan because it would present to user with user’s friendly interface for displaying the captured user’s information in an efficient manner.
As per claims 12-14 have similar limitations as recited in claims 2-10; therefore they are rejected under the same subject matter. 
As per claim 15, Paliakow discloses a system comprising: 
a server in communication with a plurality of mobile devices, a plurality of social media files, and a snap-to-grid database (Fig. 13-14) , wherein the server comprises a computer storage medium storing non-transitory computer-executable instructions that, 
Paliakow does not explicitly teach, but Chan teaches receiving a selected map location and a selected time interval: Ser. No. 16/026,5976Docket No. 4I05-1-061identifying mobile communication devices associated with the map location during the selected time interval; retrieving demographic data for the mobile communication devices associated with the map location during the selected time interval; computing demographic statistics for the retrieving demographic data; and displaying on the display device a visual representation of the demographic statistics in combination with a representation of the selected time interval and a map section containing a representation of the selected map location (Fig. 13, Fig. 17, col. 13, lines 25-33; Fig. 7, col. 10, lines 1-31). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Paliakow to implement the above steps as taught by Chan because it would present to user with user’s friendly interface for displaying the captured user’s information in an efficient manner.
As per claims 16-18 have similar limitations as recite in claims 3-5; therefore, they are rejected under the same subject matter.
As per claim 19, Chan further displaying a chart presenting the demographic statistics (Fig. 17)
As per claim 20, Chang further teaches display a table presenting the demographic statistics (Fig. 12).


Response to Arguments
Applicant’s arguments with respect to claims 1-20, have been rejected under 35 U.S.C 102 (b) considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections of claim 15 under 35 U.S.C 101 and 112 second have been considered and withdrawn based on amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.